Citation Nr: 0919438	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
September 1973.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
schizophrenia with depression (claimed as a mental 
condition). 

In June 2008, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge via 
videoconference.

This case was previously before the Board in September 2008 
and was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 


FINDINGS OF FACT

1.	An acquired psychiatric disorder was not noted on the 
Veteran's October 1972 enlistment examination.

2.	Clear and unmistakable evidence demonstrates that the 
Veteran's schizophrenia preexisted service entrance in 
October 1972.

3.	Clear and unmistakable evidence demonstrates that the 
Veteran's schizophrenia did not increase in severity during 
his period of active duty.  


CONCLUSIONS OF LAW

1.  The Veteran's schizophrenia clearly and unmistakably 
existed prior to entry into military service in October 1972 
and the presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).

2.  The evidence does not show that the Veteran's preexisting 
schizophrenia was aggravated by his period of active service 
from October 1972 to September 1973.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in August 2003; a rating 
decision in January 2004; a statement of the case in June 
2005, and supplemental statements of the case in July 2007 
and February 2008.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

During his June 2008 hearing, the Veteran testified that 
service connection for an acquired psychiatric disorder is 
warranted because he was diagnosed with schizophrenia during 
his period of active duty and currently suffers from chronic 
major depressive disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic diseases, such as 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

A Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b).  The regulations expressly provide that the term 
"noted" signifies only such conditions as are recorded in 
examination reports.  38 C.F.R. § 3.304(b).  The presumption 
of soundness attaches when there has been an induction 
examination that did not detect or note the disability that 
the Veteran later complains about.  Bagby v. Derwinski, 1 
Vet. App. 225 (1991).  

VA must meet two prongs to rebut the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Second, VA must show by clear and unmistakable evidence that 
the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. 
Reg. 25178 (2004); 38 U.S.C.A. § 7104(c).  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  If 
that burden is met, then the Veteran is not entitled to 
service-connected benefits.  

No psychiatric disability was noted on the Veteran's August 
1972 enlistment examination.  Accordingly, the presumption of 
soundness attaches and VA must rebut the presumption by 
showing clear and unmistakable evidence that the Veteran had 
a psychiatric disorder prior to his enlistment in October 
1972; and that the pre-existing psychiatric disorder was not 
aggravated during service.  

Service medical records show that the Veteran was referred 
for a psychological evaluation in July 1973.  When 
interviewed, the Veteran reported that his father had died on 
active duty with the Air Force when he was one year old.  He 
stated that his mother had a nervous breakdown in 1978 and 
left him and his sister in his grandparent's care.  He 
asserted that his grandparents were loving, but did not 
provide much discipline.  He claimed that he got mediocre 
grades in high school and had to attend summer school four 
consecutive summers in order to graduate.  The Veteran 
reported that three weeks prior to his admission in the Air 
Force, he attempted suicide by drinking two glasses of a 
mushroom mixture of unknown content.  He stated that although 
he was saved by friends, he wished they would have let him 
die.  The Veteran stated that he became depressed shortly 
after being inducted into the Air Force.  He stated that he 
lost 20 pounds after graduating from technical school due to 
lack of appetite and fitful sleep.  He stated that he often 
experienced lapses in his memory and poor concentration.  He 
claimed that he only felt "ok" when he drove home for the 
weekend.  He said that the mere thought of returning to duty 
made him anxious, nervous, and full of worry. 

The examiner described the Veteran as a small, aesthetic, and 
apathetic young man who looked at the floor and avoided all 
eye contact.  On mental examination, the Veteran's affect was 
sad and somewhat restricted.  He spoke pessimistically about 
everything and looked dejected.  There was no sign of 
loosening of associations, ambivalence, or autistic thinking.  
The Veteran was diagnosed with chronic, moderate, latent 
schizophrenia manifested by poor social and work adjustment, 
separation anxiety, depression, and constricted affect.  His 
predisposition was listed as schizoid personality.  

An August 1973 Medical Board Report shows that the Veteran 
was medically separated from service due to schizophrenia.  
The form also indicates that the Veteran's condition was not 
incurred during service, existed prior to service, and was 
not permanently aggravated by service.  

VA outpatient treatment records show that the Veteran sought 
treatment for depression in January 2004.  He reported that 
he had been depressed for about 2.5 years since being laid 
off from his job.  He stated that he had difficulties falling 
asleep and felt worthless, hopeless, and lethargic.  With 
regard to his past psychiatric history, the Veteran reported 
that he was admitted to a psychiatric ward in 1972 after 
suffering a nervous breakdown.  He stated that he couldn't 
remember the treatment he received prior to being discharged.  
He claimed that following his discharge, he did not follow-up 
with a psychiatrist or seek treatment for any mental 
problems.  

On mental status examination, the Veteran was unkempt and 
cooperative.  He was oriented to person, place, and time.  
The Veteran had some difficulties with articulation, but he 
did not slur his speech.  He moved his left arm and head 
constantly during the interview.  His affect was sad and his 
mood was depressed.  He denied having hallucinations, 
illusions, obsessions, compulsions, anxiety, preoccupations, 
ideas of reference, delusions, or suicidal or homicidal 
ideations.  His intelligence was average.  No major cognitive 
deficit was noted.  The Veteran was diagnosed with recurrent, 
mild major depression.  

VA outpatient treatment notes from January 2004 to May 2007 
show that the Veteran intermittently received treatment for 
major depression.

The Veteran underwent a VA mental disorder examination in 
November 2008.  He reported that his father died when he was 
a baby.  He stated that he was raised by his grandmother 
because his mother worked at a local paper mill.  He denied 
any family history of mental health problems such as 
depression, anxiety, bipolar disorder, schizophrenia, 
alcoholism, or drug abuse.  The Veteran stated that he was an 
average student in school, active in ROTC in high school, and 
had friends and girlfriends.  He stated that he never 
attempted to commit suicide prior to service.  The Veteran 
denied having any disciplinary problems in service.  He 
stated that he had a nervous breakdown in 1973 because he 
could not take being harassed.  The Veteran reported that he 
began feeling depressed after being discharged.  He stated 
that he attempted suicide twice within six months of his 
separation.  The Veteran claimed that his depression got 
worse after he was involved in a serious motorcycle accident 
in 1991, lost his job in 2001, and was diagnosed with early 
Parkinson's disease in 2005.   He reported that he was 
currently unemployed and living off Social Security 
Disability and a VA pension.  The Veteran stated that he did 
not feel that he had a reason to live because he had no 
friends or family.  He reported having insomnia, suicidal 
ideation, frequent fatigue, concentration problems, and low 
energy. 

On mental status examination, the Veteran was alert, 
attentive, and tracked conversation adequately.  His personal 
hygiene and eye contact were good.  His mood was somewhat 
guarded and mildly dysthymic.  His affect was somewhat 
blunted.  He answered questions cautiously.  The Veteran 
jerked at times as if he had a mild tic.  His vocabulary and 
grammar skills suggested average intellectual functioning.  
His memory functions appeared grossly intact with respect to 
recent and remote recall of personal events and factual 
information.  His thought processes were logical and linear, 
his thought content was within normal limits, and there was 
no evidence of perceptual disorder.  His insight was adequate 
and his judgment was functional.  The Veteran was 
administered the M-Test, the Beck Depression Inventory II, 
and the Beck Anxiety Inventory.  His scores reflected severe 
depression and moderate to severe anxiety.  However, the 
examiner noted that the Veteran appeared to over endorse his 
symptoms so the examiner concluded that the findings had to 
be interpreted cautiously. 

Based on a review of the claims file, the Veteran's test 
scores, and examination of the Veteran, the VA examiner 
concluded that the Veteran met the criteria for a diagnosis 
of chronic, recurrent major depression.  Yet, the examiner 
opined that his "overall mental health issues were premorbid 
to the military and not aggravated by his military service."  
She supported her opinion by noting that the Veteran's 
Medical Board Report indicated that his symptomology 
preexisted service and was not aggravated by service.  She 
concluded that Medical Board Report was more reliable than 
the history given by the Veteran because the Veteran's 
history was full of contradictions and inconsistencies.  For 
example, in 1973, the Veteran reported that he was raised by 
his grandparents because his mother had a nervous breakdown.  
Yet, in 2008, the Veteran denied that his mother had mental 
health problems.  Similarly, in 1973, the Veteran stated that 
his high school grades were poor.  But in 2008, he claimed 
that he was an average, popular student.  

After a thorough review of the record, the Board finds that 
the file contains clear and unmistakable evidence that the 
Veteran's schizophrenia preexisted service.  The 1973 Medical 
Board Report and the 2008 VA examiner both concluded that his 
psychiatric condition predated service.  Moreover, the record 
does not contain any competent medical evidence that 
contradicts those assessments.  While the Veteran now 
contends that his mental problems did not preexist service, 
that contention contradicts his assertions during service.  
The Board finds the more contemporaneous evidence to be more 
probative and persuasive.

The Board also finds that the evidence clear and unmistakably 
shows that the Veteran's schizophrenia was not aggravated by 
service.  The 1973 Medical Board Report and the 2008 VA 
examiner both concluded that the Veteran's schizophrenia was 
not aggravated by service.  Following separation from 
service, the record shows that the Veteran did not complain 
of symptoms or receive treatment for depression until January 
2004, some 31 years after being discharged.  And, at that 
time, he attributed his depression to losing his job in 2001.  
Therefore, the Board finds that a permanent increase in 
disability during the Veteran's service is not shown.  Both 
the contemporaneous evidence from the Medical Board in 1973 
and the 2008 VA examination found no permanent increase in 
severity during service and no aggravation of the disability.  
That finding is supported by the lack of any complaint or 
treatment for some 31 years following the Veteran's 
separation from service.

In conclusion, the Board finds that the evidence rebuts the 
presumption of soundness and the Veteran's acquired 
psychiatric condition preexisted his entry into service.  The 
Board also finds that service connection for aggravation of a 
preexisting condition must be denied because no permanent 
increase in disability is shown during the Veteran's period 
of service.  Therefore, aggravation of the preexisting mental 
disability during that period of service is not shown.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder and that claim must be denied.  
38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


